DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because there appear to be numerous errors with the flow charts in at least Figures 4 and 6-7. Applicant uses the word “power” instead of “pressure” and “blody” instead of “body”. The Examiner recommends completing a thorough evaluation of the figures and making necessary changes. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection unit” and “determination unit” in claims 1-11, “support unit” in claims 10 and 11, “supply/discharge unit” and “fluid adjustment unit” in claim 11.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “determination unit” and the “fluid adjustment unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not clearly disclose what comprises the determination unit. Paragraph [0058] states that the “fluid adjustment unit 26 drives the supply/discharge unit” but does not state how or what structure is being used to do so. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a body state determination method comprising: detecting a plurality of pressure distributions formed by a body weight of a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shimizu (WO 2015/186182, hereinafter Shimizu).
Regarding Claim 1, Shimizu discloses a body state determination device comprising: a detection unit that is configured to detect a plurality of pressure distributions 5formed by a body weight of a user; and a determination unit that is configured to determine a state of a body of the user by comparing the plurality of pressure distributions detected by the detection unit with each other (see at least paragraphs [0052]-[0056] of Shimizu which discloses “a data processing device that acquires an output value as a load signal output by a total of 800 pressure detection units 10 of a body pressure sensor 26….In S4, the CPU 44 determines whether the user on the top mat 20 is changing his/her body position or is in a resting state after the change of body position. 10Specially, among the positions of the centers of gravity stored in the Ram 48 for the past 3 seconds of sampling, the two with the largest difference in coordinate values (the largest separation distance) are selected, and the centers of gravity of these two centers of gravity are selected. Compare the values of the coordinate values (x, y) of. If the difference between the coordinate values of x and y is 1 or less, it is determined that the center of gravity has not moved and the body position has been changed” and paragraphs [0060]-[0070] which discusses grouping the pressure detection units 100 into 5 determination areas. Those determination areas are then evaluated to determine the number of each of the pressure detection units 100 belonging to each group being in 5 groups. The 5 groups being 1 – the smallest output value, 2 having the next smallest output value, and so on through 5 having the largest output value. The determination areas and the groups are then compared to determine the position of the user).
Regarding Claim 2, 
Regarding Claim 3, Shimizu discloses the body state determination device according to claim 2, 15wherein the detection unit is configured to detect the pressure distribution for each of a plurality of regions along a first direction, while supporting the body weight of the user lying along the first direction (see at least Fig. 9 and paragraph [0060] which discusses breaking the detection units 100 into groups 1-5 as shown in Fig. 9 based on the location of the center of gravity of the patient). 
Regarding Claim 4, Shimizu discloses the body state determination device according to claim 3, 20wherein the plurality of regions include at least one of a head region, an upper body region, a buttock region, and a foot region (although groups 1-5 of Shimizu are not labeled as head, upper body, buttock, and foot regions, such labels can be considered for groups 1-5 based on at least the detection of the supine or prone positions).   
Regarding Claim 7, Shimizu discloses the body state determination device according to any one of claims 4 to 6, wherein in a case where a direction extending along the detection unit and perpendicular to the first direction is defined as a second direction, and further in a case where the pressure distributions on respective sides in the second direction with respect to a pressure center position in the region are defined as a first pressure distribution and a second pressure distribution, the determination unit is configured to determine an 51Attorney Docket No.: 10772-010US1orientation of the user in the region, according to a total load generated by the first pressure distribution and a total load generated by the second pressure distribution (see at least paragraphs [0065]-[0066] of Shimizu which discusses the left and right lie positions).  
Regarding Claim 8, Shimizu discloses the body state determination device according to claim 1, 5wherein the plurality of pressure distributions are pressure distributions acquired from the same site of the body of the user at mutually different 
Regarding Claim 9, Shimizu discloses the body state determination device according to claim 8, wherein the determination unit is configured to determine the state of the body 10of the user, according to a change rate obtained in such a way that a change amount of the plurality of pressure distributions is divided by a time difference (see at least paragraph [0056] of Shimizu which discusses the positions of gravity stored in the RAM 48 for the past 3 seconds of sampling).  
Regarding Claim 10, Shimizu discloses the body support device comprising: the body state determination device according to any one of claims 1 to 9; and 15a support unit that includes the detection unit (see top mat 20 of Shimizu). 
Regarding Claim 12, Shimizu discloses a body state determination method comprising: detecting a plurality of pressure distributions formed by a body weight of a user; and determining a state of a body of the user by comparing the plurality of detected 5pressure distributions with each other (see at least paragraphs [0052]-[0056] of Shimizu which discloses “a data processing device that acquires an output value as a load signal output by a total of 800 pressure detection units 10 of a body pressure sensor 26….In S4, the CPU 44 determines whether the user on the top mat 20 is changing his/her body position or is in a resting state after the change of body position. 10Specially, among the positions of the centers of gravity stored in the Ram 48 for the past 3 seconds of sampling, the two with the largest difference in coordinate values (the largest separation distance) are selected, and the centers of gravity of these two centers of gravity are selected. Compare the values of the coordinate values (x, y) of. If the difference between the coordinate values of x and y is 1 or less, it is determined that the center of gravity has not moved and the body position has been changed” and paragraphs [0060]-[0070] which discusses grouping the pressure detection units 100 into 5 determination areas. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Kenta et al. (JP 2014083141, hereinafter Kenta).
Regarding Claim 5, Shimizu discloses the body state determination device according to claim 4, but does not disclose wherein in a case where the pressure distribution of a region which is positioned closer to the buttock region than a central portion of the foot region in the first 50Attorney Docket No.: 10772-010US1 direction is defined as a first foot pressure distribution, and further in a case where the pressure distribution of a region which is positioned closer to a side opposite to the buttock region than the central portion of the foot region is defined as a second foot pressure distribution, when the detection unit is configured to detect that the first foot 5pressure distribution is greater than 0 Pa at any 
Additionally, Kenta teaches lower extremity contractures being well known as a body condition in the technical field of nursing (see at least paragraphs [0073]-[0074] of Kenta). Moreover, it is physically obvious that, in a lower extremity contracture case, the leg part body pressure has a tendency to be applied to the buttocks side in the leg part region. Therefore, since Shimizu teaches detecting pressure in regions of the mattress as discussed above, and Kenta teaches altering regions of pressure beneath a lower limb of a patient due to a contracture, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Shimizu’s invention to determine a lower limb contracture. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Mimura et al. (JP 2007-082861 A, hereinafter Mimura).
Regarding Claim 6, Shimizu discloses the body state determination device according to claim 4 or 5, 10but does not explicitly disclose wherein in a case where the pressure distribution of a region that is positioned closer to the head region than a central portion of the upper body region in the first direction is defined as a first upper body pressure distribution, and further in a case where the pressure distribution of a region that is positioned closer to the buttock region than the central portion of the upper body region is defined as a second upper body pressure 15distribution, when the detection unit is configured to detect that a total load generated by the second upper body pressure distribution is higher than a total load generated by the first upper body .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Sanada et al. (JP 2012-029869 A, hereinafter Sanada).
Regarding Claim 11, Shimizu discloses the body support device according to claim 10, but does not disclose wherein the support unit is a mat unit that has a plurality of fluid cells capable of accommodating a fluid, and  20wherein the body support device further comprises: a supply/discharge unit which is configured to supply the fluid to each of the fluid cells and discharge the fluid from each of the fluid cells; and a fluid adjustment unit which is configured to drive the supply/discharge unit, according to determination of the determination unit. 
However, Sanada teaches a body determination device comprising a determination unit (processor unit of Sanada), a detection unit (sensor unit of Sanada) a support part (2 of Sanada) comprising a mat section including a plurality of fluid cells (see at least Figs. 3a-3c of Sanada showing cells 10 and 12), 20wherein the body support device further comprises: a supply/discharge unit which is configured to supply the fluid to each of the fluid cells and discharge the fluid from each of the fluid cells; and a fluid adjustment unit which is configured to drive the supply/discharge unit, according to . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner agrees with the rejection put forth by the International Searching Authority dated 15 May 2018 but has relied on a different combination of references for the current rejection based on the teachings of Shimizu. A rejection could also be made in the same way as presented by the International Searching Authority but for purpose of compact prosecution has not been relied upon for the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619